              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF WISCONSIN


OMAR WESLEY, by next friend
BRENDA WESLEY,

            Plaintiffs,

      v.                                  Case No. 19CV0918

ARMOR CORR. HEALTH
SERVS., INC., et al.,

            Defendants.


               NOTICE OF WITHDRAWAL OF COUNSEL


      Please take notice that Assistant Attorney General Rachel L. Bachhuber

formally withdraws as counsel of record for the Defendant, Suzanne Williams,

in the above action. Please remove her as counsel of Record. Assistant Attorney

General Brandon T. Flugaur will continue to represent the Defendants.

      Dated this 17th day of February, 2021.

                                    Respectfully submitted,

                                    JOSHUA L. KAUL
                                    Attorney General of Wisconsin

                                    s/ Rachel L. Bachhuber
                                    RACHEL L. BACHHUBER
                                    Assistant Attorney General
                                    State Bar #1052533

                                    Attorneys for Williams




       Case 2:19-cv-00918-BHL Filed 02/17/21 Page 1 of 2 Document 142
Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-0188
(608) 294-2907 (Fax)
bachhuberrl@doj.state.wi.us




                                     2

       Case 2:19-cv-00918-BHL Filed 02/17/21 Page 2 of 2 Document 142
